       Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PHILLIP FOWLER,                     )
JEFFREY SWANS                       )
            Plaintiffs,             )
                                    )
          v.                        )              CIVIL ACTION NO.
                                    )              1:17-cv-03911-MHC
                                    )
OSP PREVENTION GROUP, INC. and )
WILLIAM E. MABRY II                 )
                                    )
               Defendants.          )
____________________________________)

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATEMENT OF
               MATERIAL UNDISPUTED FACTS

      Pursuant to Local Rule 56.1, OSP Prevention Group, Inc. and William E.

Mabry II (hereinafter “Defendants”), submit this Response to Plaintiffs’ Statement

of Material Undisputed Facts as follows:

               1. Admitted.

               2. Admitted.

               3. Denied. While a background in law enforcement or

               investigations is not required, it is highly desired. Deposition of

               Plaintiff Fowler (Docket No. 54, p. 29).

               4. Admitted.
Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 2 of 6




       5. Admitted.

       6. Admitted.

       7. Admitted.

       8. Admitted.

      9. Denied. Plaintiffs can deviate from the steps in the Manual if

      they believe it is prudent to do so. Deposition of Plaintiff Fowler

      (Docket No. 54, p. 65-66).

       10. Admitted.

       11. Admitted.

       12. Admitted.

       13. Admitted.

       14. Admitted.

       15. Admitted.

       16. Admitted.

       17. Admitted.

       18. Admitted.

       19. Admitted.

       20. Admitted.




                               2
Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 3 of 6




       21. Denied. The determination of liability is not merely factual.

       Rather, it requires the analyzing facts and applying the relevant law.

       Deposition of Plaintiff Swans (Docket No. 55, p. 70-71).

       22. Admitted.

       23. Admitted.

       24. Admitted.

       25. Denied. Each damage investigation is unique and the facts of

       each investigation differ. Deposition of Plaintiff Fowler (Docket

       No. 54, p. 70); Deposition of Plaintiff Swans (Docket No. 55, p.

       40).

       26. Denied. Each damage investigation is unique and the facts of

       each investigation differ. Id.

       27. Denied. Plaintiff Swans testified that the damage investigation

       process is complicated. Deposition of Plaintiff Swans (Docket No.

       55, p. 71).

       28. Denied. Plaintiffs calculated damage to Comcast property.

       Deposition of Plaintiff Fowler (Docket No. 54, p. 64).

       29. Admitted.

       30. Admitted.

                                 3
Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 4 of 6




       31. Admitted.

       32. Admitted.

       33. Admitted.

       34. Admitted.

       35. Admitted.

       36. Admitted.

       37. Admitted.

       38. Denied. Plaintiffs communicate with Recovery Analysts about

       settlement. Deposition of Plaintiff Swans (Docket No. 55, p. 29,

       54).

       39. Admitted.

       40. Admitted.

       41. Admitted.

       42. Admitted.

       43. Admitted.

       44. Denied. Defendant Mabry responded to all questions posed by

       opposing counsel about Wadi Muhaisen. Deposition of Defendant

       Mabry (Docket No. 56, p. 38-39).




                              4
       Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 5 of 6




               45. Denied. Defendant Mabry testified that Mr. Muhaisen also sent

               him an email. Deposition of Defendant Mabry (Docket No. 56, p.

               38-39).

               46. Admitted.

               47. Denied. Defendant Mabry testified that he did not discover the

               aforementioned email until the week of his deposition. Deposition

               of Defendant Mabry (Docket No. 56, p. 39).



      Respectfully submitted this 29th day of October, 2018.



      /s/ W. Wright Mitchell

      Georgia Bar No. 513680
      wright@wrightmitchell.com
      (404) 272-1878


      ATTORNEY FOR DEFENDANTS

      This document was prepared using one of the fonts authorized by Northern

District of Georgia Local Rule 5.1




                                        5
Case 1:17-cv-03911-MHC Document 68 Filed 10/29/18 Page 6 of 6




                              6
